                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SOUTHERN NEW MEXICO
NEUROSURGERY, LLC,

               Plaintiff/Counter Defendant,

v.                                                           No. CV 19-465 JB/CG

BLAKE HARDIN, et al.,

               Defendants/Counter Claimants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court having conferred with counsel about a

mutually-convenient date, time, and location. IT IS HEREBY ORDERED that a status

conference will be held by telephone on Thursday, November 14, 2019, at 2:30 p.m.

The parties shall be prepared to discuss setting a settlement conference.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                          THE HONORABLE CARMEN E. GARZA
                                          UNITED STATES MAGISTRATE JUDGE
